DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OOI (US 2016/0173296 A1).
Regarding claim 1, OOI discloses a data transmission method by a first communications device (N1) in an Ethernet ring network within a vehicle (e.g. figs. 1-2); detecting a failure on a first Ethernet interface (paragraph [0035]; [0080]; [0003]; and so on, illustrating determining occurrence of fault or failure); receiving, by the first Ethernet interface of the first communications device, a first packet (e.g. fig. 1; paragraph [0006]; [0030]-[0034]; and etc., explaining receiving by a first port at the first node a frame), wherein the first Ethernet interface is an Ethernet interface used by the first communications device for connecting to a second communications device (e.g. fig. 1; [0031]-[0035]; and so on, describing the first port of the first node is connecting to a second node); determining whether first indication information in the first packet indicates that the first packet is a multi-fed packet (paragraph [0031]-[0032]; [0034]; [0053]-[0054]; [0057]-[0058]; [0061]-[0062]; [0064]; [0069]; [0072]; [0076]; and so on, illustrating the determination of whether information, such as addresses, in the received frame is indicating a loop frame); and dropping the first packet when the first indication information indicates that the first packet is a multi-fed packet (paragraph [0059]; [0062]; [0081]; [0086]; [0091]; [0094]; and etc., explaining the discarding of the frame when the information indicates the frame is a loop frame).
Regarding claim 12, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding first communications device, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 13, OOI discloses wherein the receiving, by the first Ethernet interface of the first communications device, a first packet comprises: receiving, by the first Ethernet interface of the first communications device, the first packet looped back by the first Ethernet interface (paragraph [0031]-[0032]; [0034]; [0053]-[0054]; [0057]-[0058]; [0061]-[0062]; [0064]; [0069]; [0072]; [0076]; and so on).
Regarding claim 3 and 14, OOI discloses wherein the receiving, by the first Ethernet interface of the first communications device, a first packet comprises: receiving the first packet from a second Ethernet interface of the first communications device (e.g. fig. 1; paragraph [0031]).
Regarding claim 4 and 15, OOI discloses wherein the receiving, by the first Ethernet interface of the first communications device, a first packet comprises: receiving the first packet from a first service interface of the first communications device, wherein the first service interface is an interface used by the first communications device for connecting to a first service device (figs. 1-3; paragraph [0030]-[0039]).
Regarding claim 5 and 16, OOI discloses wherein the method further comprises: receiving, by the first service interface of the first communications device, the first packet from the first service device, wherein the first indication information in the first packet indicates that the first packet is a multi-fed packet (paragraph [0031]-[0032]; [0034]; [0053]-[0054]; [0057]-[0058]; [0061]-[0062]; [0064]; [0069]; [0072]; [0076]; and so on); and forwarding, by the first service interface of the first communications device, the first packet to the first Ethernet interface of the first communications device (paragraph [0053]-[0055]; [0083]; [0114]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OOI in view of Wang (US 2008/0069563 A1).
Regrading claim 8 and 19, as applied above, OOI discloses the first indication information indicates that the first packet is not a multi-fed packet. However, OOI doesn’t disclose wherein the method further comprises: when the first indication information indicates that the first packet is not a multi-fed packet, and a value of a first field in the first packet is a first numerical value, setting, by the first communications device, the value of the first field to a second numerical value, wherein the first numerical value is used to indicate that a transmission direction of the first packet in the Ethernet ring network has not changed, and the second numerical value is used to indicate that the transmission direction of the first packet in the Ethernet ring network has changed; and forwarding, by the first Ethernet interface of the first communications device, the first packet to the second Ethernet interface of the first communications device.
Wang teaches wherein the method further comprises: when the first indication information indicates that the first packet is not a multi-fed packet, and a value of a first field in the first packet is a first numerical value, setting, by the first communications device, the value of the first field to a second numerical value, wherein the first numerical value is used to indicate that a transmission direction of the first packet in the Ethernet ring network has not changed, and the second numerical value is used to indicate that the transmission direction of the first packet in the Ethernet ring network has changed (paragraph [0014]; [0053]; [0057]; [0062]); and forwarding, by the first Ethernet interface of the first communications device, the first packet to the second Ethernet interface of the first communications device (paragraph [0014]; [0062]-[0063]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the method further comprises: when the first indication information indicates that the first packet is not a multi-fed packet, and a value of a first field in the first packet is a first numerical value, setting, by the first communications device, the value of the first field to a second numerical value, wherein the first numerical value is used to indicate that a transmission direction of the first packet in the Ethernet ring network has not changed, and the second numerical value is used to indicate that the transmission direction of the first packet in the Ethernet ring network has changed; and forwarding, by the first Ethernet interface of the first communications device, the first packet to the second Ethernet interface of the first communications device as taught by Wang into OOI in order to reduce wasting resources and congestion.
Regarding claim 9, OOI discloses a data transmission method by a first communications device in an Ethernet ring network (e.g. figs. 1-2), and the method comprises: receiving, by the first communications device, a first packet (e.g. fig. 1; paragraph [0006]; [0030]-[0034]; and etc.); and dropping the first packet (paragraph [0059]; [0062]; [0081]; [0086]; [0091]; [0094]; and etc.). 
OOI doesn’t disclose the dropping the first packet when a value of a first field in the first packet is a second numerical value, and first indication information in the first packet indicates that the first packet is a multi-fed packet, wherein the second numerical value is used to indicate that a transmission direction of the first packet in the Ethernet ring network has changed.
Wang teaches the dropping the first packet when a value of a first field in the first packet is a second numerical value, and first indication information in the first packet indicates that the first packet is a multi-fed packet, wherein the second numerical value is used to indicate that a transmission direction of the first packet in the Ethernet ring network has changed (paragraph [0014]; [0053]; [0057]; [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the dropping the first packet when a value of a first field in the first packet is a second numerical value, and first indication information in the first packet indicates that the first packet is a multi-fed packet, wherein the second numerical value is used to indicate that a transmission direction of the first packet in the Ethernet ring network has changed as taught by Wang into OOI in order to reduce wasting resources and congestion.
Regarding claim 10, OOI discloses comprising: detecting a failure on a first Ethernet interface (paragraph [0035]; [0080]; and so on); receiving the first packet looped back by the first Ethernet interface, wherein the first Ethernet interface is an Ethernet interface used by the first communications device for connecting to a second communications device (paragraph [0031]-[0032]; [0034]; [0053]-[0054]; [0057]-[0058]; [0061]-[0062]; [0064]; [0069]; [0072]; [0076]; and so on).
OOI doesn’t disclose setting, by the first communications device, the value of the first field to the second numerical value.
Wang disclose setting, by the first communications device, the value of the first field to the second numerical value (paragraph [0014]; [0053]; [0057]; [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use setting, by the first communications device, the value of the first field to the second numerical value as taught by Wang into OOI in order to reduce wasting resources and congestion.
Regarding claim 11, OOI discloses wherein the receiving the first packet comprises: receiving, by a second Ethernet interface of the first communications device, the first packet from a third communications device, wherein the second Ethernet interface is an Ethernet interface used by the first communications device for connecting to the third communications device (e.g. figs. 1-2; paragraph [0030]-[0035]).
Allowable Subject Matter
Claims 6-7, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461